Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 18, 2021. Claims 22-44 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 26-33 and 36-44 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2017/0058015 A1, published on March 2, 2017, also published as WO 2015/195531 A2 on Dec. 23, 2015; submitted in IDS filed on Aug. 24, 2021), in view of Johannsen et al. (The Journal of Immunology, 2010, 185: 3445–3455), Umana et al. (US 2016/0175397 A1, published on Jun. 23, 2016; submitted in IDS filed on Aug. 24, 2021) and Gillies et al. (US 7186804 B2, date of patent March 6, 2007; submitted in IDS filed on Aug. 24, 2021).
The base claim 22 is directed to a heterodimer comprising: 
a) a first polypeptide comprising:
 i) a peptide comprising a peptide epitope of a length of from 8 amino acids to 16 amino acids present in the cancer-associated antigen NY-ESO-1; and 
ii) a first class I major histocompatibility complex (MHC) polypeptide; and 
b) a second polypeptide comprising a second class I MHC polypeptide, 
wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides, 
wherein the first class I MHC polypeptide is a 2-microglobulin (2M) polypeptide and the second class I MHC polypeptide is an MHC class I heavy chain polypeptide, 
wherein the second polypeptide comprises a variant Ig Fc polypeptide, 
wherein the first and second polypeptide form a heterodimer, 
wherein the first and second MHC polypeptides form a peptide/MHC complex with the NY-ESO-1 peptide, and wherein the peptide/MHC complex of the multimeric polypeptide is capable of binding to the TCR of a CD8+ T cell, 
wherein the one or more immunomodulatory polypeptides comprise one or more variant interleukin-2 (IL-2) polypeptides comprising an amino acid sequence having from 1-5 amino acid substitutions relative to the amino acid sequence set forth in SEQ ID NO:15, 
wherein at least one of the one or more immunomodulatory polypeptides that is a variant IL-2 polypeptide (i) binds to an IL-2 receptor (IL2R) comprising alpha, beta, and gamma polypeptides having amino acid sequences set forth in SEQ ID NOs:16-18, and (ii) exhibits reduced binding affinity to the IL2R compared to the binding affinity of a control IL-2 polypeptide comprising the IL-2 amino acid sequence set forth in SEQ ID NO:15 for the IL2R, and wherein, when bound to a cytotoxic CD8+ T cell, the multimeric polypeptide causes an increase in the cytotoxic activity of the CD8+ T cell and/or the number of CD8+ T cells.
Fig. 1 of the instant specification appears to present some relevant embodiments of the claimed invention with generic MOD and epitope:

    PNG
    media_image1.png
    648
    857
    media_image1.png
    Greyscale

It is noted that claim 22 recites a variant Ig Fc without specifying what the “variant” is relative to. Since Fc sequences of different IgGs may be different, any Fc peptide of a specific IgG molecule may be considered as a variant relative to another Fc that differs in amino acid sequence.
Seidel teaches a heterodimer polypeptide comprising: a) a first polypeptide containing, from N- to C-terminus, (a leader), a peptide epitope (PEPTIDE), a linker L1, a first MHC polypeptide (B2M), a linker L2 and a MOD effector molecule (MOD), and b) a second polypeptide containing, from N- to C-terminus, (a leader), a second MHC polypeptide (HC), a linker L3, an Fc domain (Fc), a linker L4 and a TM domain. See e.g. Fig. 3A and 3B shown below:

    PNG
    media_image2.png
    359
    743
    media_image2.png
    Greyscale

The regions designated “B2M” and “MHC-HC” are considered as MHC polypeptides.
Seidel teaches that embodiments for the epitope peptide can be epitope peptides from a virus or a tumor antigen (e.g. TUM or IGRP) and that embodiment for the immune modulatory polypeptides (MOD) can be various immune modulatory factors such as CTLA4, PD1, ICOS, OX40, CD20, and 4-lBB, among others. See e.g. Figures 34 C-H and paragraph [0124], [139-141] and [0376]. Seidel teaches that the disclosure provides a method of treating a cancer by stimulating a T cell clone which recognizes an epitope peptide on a cancer comprising contacting a T cell of the clone with a recombinant peptide described therein, wherein the recombinant peptide comprises the epitope peptide and comprises a T cell modulatory domain which is a stimulatory domain, in an amount effective to treat the cancer. See e.g. [0030]
Accordingly, Seidel teaches a heterodimer and a method of treating cancer with the heterodimer, wherein the heterodimer comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising a second class I MHC polypeptide, wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides (MOD), wherein the first class I MHC polypeptide is a 2-microglobulin polypeptide and the second class I MHC polypeptide is an MHC class I heavy chain (HC) polypeptide, wherein the second polypeptide comprises a variant Ig Fc polypeptide, wherein the first and second polypeptide form a heterodimer. 
However, Seidel is silent on whether the epitope peptide comprised in the first polypeptide can be from the cancer-associated antigen NY-ESO-1 and whether the immune modulatory polypeptide (MOD) can be a variant IL-2 polypeptide, as claimed.
Johannsen teaches that an attractive treatment of cancer consists in inducing tumor-eradicating CD8+ CTL specific for tumor-associated Ags, such as NY-ESO-1 (ESO), a strongly immunogenic cancer germ line gene-encoded tumor-associated Ag, widely expressed on diverse tumors. To establish optimal priming of ESO-specific CTL and to define critical vaccine variables and mechanisms, the authors used HLA-A2/DR1 H-22/2 transgenic mice and sequential immunization with immunodominant DR1- and A2-restricted ESO peptides. Immunization of mice first with the DR1-restricted ESO123–137 peptide and subsequently with mature dendritic cells (DCs) presenting this and the A2-restriced ESO157–165 epitope generated abundant, circulating, high-avidity primary and memory CD8+ T cells that efficiently killed A2/ESO157–165+ tumor cells. This prime boost regimen was superior to other vaccine regimes and required strong Th1 cell responses, co-presentation of MHC class I and MHC class II peptides by the same DC, and resulted in upregulation of sphingosine 1-phosphate receptor 1, and thus egress of freshly primed CD8+ T cells from the draining lymph nodes into circulation. This well-defined system allowed detailed mechanistic analysis, which revealed that 1) the Th1 cytokines IFN-g and IL-2 played key roles in CTL priming, namely by upregulating on naive CD8+ T cells the chemokine receptor CCR5; 2) the inflammatory chemokines CCL4 (MIP-1b) and CCL3 (MIP-1a) chemoattracted primed CD4+ T cells to mature DCs and activated, naive CD8+ T cells to DC–CD4 conjugates, respectively; and 3) blockade of these chemokines or their common receptor CCR5 ablated priming of CD8+ T cells and upregulation of sphingosine 1-phosphate receptor 1. These findings provide new opportunities for improving T cell cancer vaccines. See Abstract.
Accordingly, teachings of Johannsen indicate the potential of cancer-associated NY-ESO-1 immunodominant peptide epitopes (e.g. ESO123-137 and ESO157-165) as antige peptides presented by MHC/HLA for induction of antigen specific CD8+ CTLs as a cancer vaccine.
Umana teaches an invention relating to a combination therapy of specific tumor-targeted IL-2 variant immunocytokines with specific antibodies which bind human PD-L1. See Abstract. It specifically teaches that an IL-2 mutant, particularly a mutant of human IL-2, having reduced binding affinity to the a-subunit of the IL-2 receptor (as compared to wild-type IL-2, e.g. human IL-2 shown as SEQ ID NO: 2), such as an IL-2 comprising: i) one, two or three amino acid substitution(s) at one, two or three position(s) selected from the positions corresponding to residues 42, 45 and 72 of human IL-2 shown as SEQ ID NO:2, for example three substitutions at three positions, for example the specific amino acid substitutions F42A, Y45A and L72G; or  ii) the features as set out in i) plus an amino acid substitution at a position corresponding to residue 3 of human IL-2 shown as SEQ ID NO:2, for example the specific amino acid substitution T3A; or  iii) four amino acid substitutions at positions corresponding to residues 3, 42, 45 and 72 of human IL-2 shown as SEQ ID NO:2, for example the specific amino acid substitutions T3A, F42A, Y45A and L72G. See e.g. [0020-0023]. Umana teaches that as described in WO 2012/146628, an IL-2 mutant polypeptide with reduced binding to the a-subunit of the IL-2 receptor has a reduced ability to induce IL-2 signaling in regulatory T cells, induces less activation-induced cell death (AICD) in T cells, and has a reduced toxicity profile in vivo, compared to a wild-type IL-2 polypeptide. See e.g. [0259]. 
Gillies teaches an invention about fusion proteins comprising a non-IL-2 moiety fused to a mutant IL-2 moiety, where the fusion protein exhibits a greater selectivity than a reference protein including the non-IL-2 moiety fused to a non-mutant IL-2 moiety, and where the selectivity is measured as a ratio of activation of cells expressing IL-2RC receptor relative to activation of cells expressing IL-2R receptor. See e.g. columns 1 and 2. Gillies teaches that mutation of several amino acids within the IL-2 moiety of an Ig-IL2 fusion protein leads to reduced toxicity while having relatively little effect on the potency of the fusion protein in the treatment of various diseases. For instance, the extent to which the affinity of an IL-2 fusion protein variant for its receptors may be altered is a function of how well the particular fusion protein is concentrated at its intended target site. It is particularly useful to mutate one or more of the following amino acids within the IL-2 moiety: Lys8, Gln13, Glu15, His16, Leu19, Asp20, Gln22, Met23, Asn26, Arg38, Phe-2, Lys43, Thr51, His79, Leu80, Arg81, Asp84, ASn 88, Val91, Ile92, and Glu95. It is also useful to mutate one or more of the following amino acids within the IL-2 moiety: Leu25, Asn31, Leu40, Met46, Lys48, Lys49, Asp109, Glu110, Alal 12, Thr113, Val115, Glu116, Asn119, Arg120, Ile122, Thr123, Gln126, Ser127, Ser130, and Thr131. See para bridging columns 10 and 11.
Accordingly, both Umana and Gillies teach applications of affinity reduced IL-2 variant with the claimed mutations in tumor targeting therapies with advantages of reduced toxicity effects.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Seidel, Johannsen, Umana and Gillies to arrive at the invention as claimed. One would have been motivated to do so, e.g., to present a NY-ESO-1 peptide taught in Johannsen (in place of the TUM peptide) as well as incorporating the IL-2 variant with reduced IL2R affinity as taught in Umana/Gillies (in place of a cytokine MOD) in the heterodimer MHC I fusion construct of Seidel so that the anti-tumor functions of the NY-ESO-1 peptide and IL-2 variant can be tested in the setting of the heterodimer MHC I fusion construct of Seidel. There is a reasonable expectation of success that such as construct can be made based on routine molecular biological procedures.
Umana and Gillies are silent on if the human IL-2 variant has a reduced binding affinity to an IL2R comprising SEQ ID NOs: 16-18 as the three subunits. However, the human IL-2 variants disclosed have indistinguishable structural characteristics as those claimed. It would have been reasonable to expect that they have the same IL2R binding properties as claimed. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the human IL-2 variants having reduced binding affinity to an IL2R do not have an IL2R binding affinity as claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed IL-2 variant is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   
Regarding claims 27-29, Seidel teaches that the recombinant polypeptide comprises a mutation in a human native B2M peptide sequence thereof and in the Heavy Chain sequence thereof so as to effect a disulfide bond between the B2M peptide sequence and Heavy Chain sequence. In some cases, the Heavy Chain sequence is an HLA and wherein the disulfide bond links one of the following pairs of residues: B2M residue 12, HLA residue 236; B2M residue 12, HLA residue 237; B2M residue 8, HLA residue 234; B2M residue 10, HLA residue 235; B2M residue 24, HLA residue 236; B2M residue 28, HLA residue 232; B2M residue 98, HLA residue 192; B2M residue 99, HLA residue 234; B2M residue 3, HLA residue 120; B2M residue 31, HLA residue 96; B2M residue 53, HLA residue 35; B2M residue 60, HLA residue 96; B2M residue 60, HLA residue 122; B2Mresidue 63, HLA residue 27; B2M residue Arg3, HLA residue Gly120; B2M residue His31, HLA residue Gln96; B2M residue Asp53, HLA residue Arg35; B2M residue Trp60, HLA residue Gln96; B2M residue Trp60, HLA residue Asp122; B2M residue Tyr63, HLA residue Tyr27; B2M residue Lys6, HLA residue Glu232; B2M residue Gln8, HLA residue Arg234; B2M residue TyrlO, HLA residue Pro235; B2M residue Ser11, HLA residue Gln242; B2M residue Asn24, HLA residue Ala236; B2M residue Ser28, HLA residue Glu232; B2M residue Asp98, HLA residue His192; and B2M residue Met99, HLA residue Arg234. See e.g. [0023].
Regarding claim 30, it would have been within the purview of one of ordinary skill in the art at the time of invention to determine the number of IL-2 peptides to be included in the second polypeptide in place of MOD in Seidel in experimental optimization unless the number changes produce unexpected results.
Regarding claims 36-38, Seidel teaches fusion protein constructs with the scaffold indistinguishable from the one as claimed, and thus the fusion protein constructs are considered to have the same dimerization capability as claimed. 

	   
Claims 22-44 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2017/0058015 A1, published on March 2, 2017, also published as WO 2015/195531 A2 on Dec. 23, 2015; submitted in IDS filed on Aug. 24, 2021), in view of Johannsen et al. (The Journal of Immunology, 2010, 185: 3445–3455), Umana et al. (US 2016/017397 A1, published on Jun. 23, 2016; submitted in IDS filed on Aug. 24, 2021) and Gillies et al. (US 7186804 B2, date of patent March 6, 2007; submitted in IDS filed on Aug. 24, 2021), as applied above, and further in view of W. R. Strohl. (Current Opinion in Biotechnology 2009, 20:685–691; submitted in IDS filed on Aug. 24, 2021) and GenBank: AEV43323.1 (Fc IgG1 heavy chain constant region, partial [Homo sapiens]. Dated Jul. 25, 2016. Submitted in IDS filed on Aug. 24, 2021).
Claims 22, 23, 26-33, 36-44 are described above. Claims 24-25 and 34-35 further specify that the variant Ig Fc polypeptide is a variant of a human IgG1 Fc polypeptide that comprises one or more amino acid substitutions selected from the group consisting of N297A, L234A, L235A, L234F, L235E, P331S and combinations thereof, and more specifically, comprises SEQ ID NO: 215. 
Relevance of Seidel, Johannsen, Umana and Gillies is set forth above. However, they are silent on if the Fc in the fusion construct is a variant of a human IgG1 Fc with the claimed sequence characteristics.
Strohl reviews optimization of Fc-mediated effector functions of monoclonal antibodies. It discloses the mutations of N297A, L234A, L235A, L234F, L235E and P331S, as claimed, in human IgG1, and that these mutations have the functions of decreasing antibody-dependent cellular cytotoxicity (ADCC), antibody-dependent cell phagocytosis (ADCP), complement-dependent cytotoxicity (CDC), and/or cytokine storm. See e.g. Table 2.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the mutations disclosed in Strohl into the Fc region of Seidel in the fusion construct. One would have been motivated to do so, e.g., to decrease the effect of the Fc domain in ADCC, ADCP, CDC, and/or cytokine storms, as taught in Strohl.
Regarding claim 25, GenBank: AEV43323.1 teaches the amino acid sequence of a human IgG1 that is identical to SEQ ID NO: 215 except for two amino acid differences that supposedly correlate to mutations L234A and L235A, as claimed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648